Opinion by
Hurt, J.
§ 354. Ticket agent; acts of, binding upon railroad, when. Johnson having a brother in Alabama whom he *151desired to have with him in Travis county, Texas, called upon Lawless, the railroad ticket agent at Austin, who told him that an emigrant ticket from Stevenson, in Alabama, to Austin, was $25.55, and that he could pay it to Friar, ticket agent at Manchac station; and when the money was sent to him, Lawless, he would have a ticket delivered by the company’s agent at Stevenson to appellant’s brother. Johnson paid the money to Friar, taking his receipt. Friar absconded without delivering the money to Lawless or the company, and no ticket was ever purchased for Johnson’s brother. Upon demand by Johnson, and refusal of company to refund, Johnson sued in justice’s court for his $25.55, and for damages to the amount of $174.10. He recovered judgment for $175.55, and the company appealed to county court, where Johnson recovered judgment for $27.50, as well as costs of both courts. From this judgment the company appeals. Held, that the railroad company was liable, and especially in view of the further fact, proven on the trial, that such tickets had been furnished under the same circumstances by the railroad agents before.
June 13, 1883.
§ 355. Costs on appeal from justice to county court. Where the judgment in the county court on appeal is for a less sum than was obtained by the justice’s judgment, the costs of appeal in county court should be adjudged against appellee in that court. [Eev. Stats, art. 1432.]
§ 356. Counter errors assigned by appellee in this court. Not having made an assignment of errors in the court below, appellee cannot be allowed to do so in this court, and the points urged by him for a reversal, predicated upon errors assigned for the first time in this court, will not he noticed. [Eule 28, Eules for Supreme Court.]
Eeversed and rendered.